DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/20/2021, in which claims 1-20 are presented for examination, wherein claims 1, 9, 17 are recited in independent form. The present Application claims priority to provisional application 63/072614 with filing date of 08/31/2020, provisional application 63/083618 with filing date of 09/25/2020, provisional application 63/123171 with filing date of 12/09/2020, provisional application 63/129267 with filing date of 12/22/2020, provisional application 63/141116 with filing date of 01/25/2021, provisional application 63/142324 with filing date of 01/27/2021, provisional application 63/150321 with filing date of 02/17/2021, provisional application 63/190088 with filing date of 05/018/2021, provisional application 63/190352 with filing date of 05/19/2021.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20210105761 to Cheng et al (hereinafter d1) in view of Non-Patent Literature Document “Timing Relationship Enhancements for NR-NTN” to Media Tek Inc (provided by the Applicant in IDS of 03/01/2021 as cite number three under Non-Patent Literature Documents) (hereinafter d2).
 	 Regarding claim 1, as to the limitations “A user equipment (UE), comprising: a transceiver configured to:” and “a processor operably connected to the transceiver, the processor configured to determine” d1 discloses a system including at least a UE and a BS (see d1 Fig. 3-5) wherein the UE (see d1 Fig. 6 para. 0373) comprises at least a transceiver (see d1 Fig. 6 element 620 para. 0372) and a processor operably connected to the transceiver(see d1 Fig. 6 element 628) ;  the BS comprises at least a processor (see d1 Fig. 6 element 628) wherein the UE and the BS are configured to execute programming to cause the device to perform a method (see d1 Figs. 3-4) with respect to NTN (see d1 para. 0002);
	as to the limitation “receive system information including: information corresponding to location coordinates for a non-terrestrial network (NTN) gateway” d1 discloses a UE acquiring altitude/ latitude (i.e. location coordinates) generated by BS (see d1 para. 0270);
	as to the limitation “information corresponding to a processing delay between the UE and a base station (BS)” d1 discloses UE acquiring information generated by BS reflecting processing delay (see d1 para. 0215-0220);
as to the limitations “and information corresponding to a reference point location; and a processor operably connected to the transceiver, the processor configured to determine a timing advance based on a timing difference between the reference point location and the BS; wherein the transceiver is further configured to transmit a timing advance report based on the determined timing advance” d1 discloses a UE receiving information generated by the BS reflecting reference point location including (See d1 para. 0273, 0257-0274);  determining a timing advance based on a timing difference between the reference point location and the BS(See d1 para. 0273, 0257-0274); however, d1 does not appear to explicitly disclose transmit a timing advance report based on the determined timing advance. One of ordinary skill in the art at the time of filing, when implementing the method of D1, and seeing a new TA value would need to be transmitted, would subsequently determine a need for a TA report, the skilled person would, in an obvious manner, implement the  known TA technique of TA reports. However, d1 does not appear to explicitly disclose “transmit a timing advance report based on the determined timing advance ”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to  timing relationship in NR-NTN (see d2 introduction) including transmit a timing advance report based on the determined timing advance (see d2 section 3 proposal 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmitting a timing advance report based on the determined timing advance as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to allow a BS to schedule UL transmission more efficiently (see d2 section 3) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allowing a BS to schedule UL transmission more efficiently, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2 as to the limitation “The UE of Claim 1, wherein the transceiver is configured to: transmit the timing advance report autonomously when a condition is met or when random access is carried out; transmit the timing advance report periodically; or transmit the timing advance report in response to a command from the BS”, d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses at least one of transmitting the timing advance report autonomously when a condition is met or when random access is carried out; transmit the timing advance report periodically; or transmit the timing advance report in response to a command from the BS (see d2 section 3 proposal 3);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of at least one of transmitting the timing advance report autonomously when a condition is met or when random access is carried out; transmit the timing advance report periodically; or transmit the timing advance report in response to a command from the BS as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to allow a BS to schedule UL transmission more efficiently (see d2 section 3) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allowing a BS to schedule UL transmission more efficiently, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 3 as to the limitation “The UE of Claim 1, wherein the transceiver is configured to transmit the timing advance report via a radio resource control (RRC) message or via a Medium Access Control (MAC) Control Element (CE)”, d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses transmitting the timing advance report via a radio resource control (RRC) message or via a Medium Access Control (MAC) Control Element (CE)(see d1 para. 0085).
Regarding claim 4 as to the limitation “The UE of Claim 1, wherein the system information includes long-term ephemeris data, wherein a change in the long-term ephemeris data is conveyed via a flag”, d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses long-term ephemeris data, wherein a change in the long-term ephemeris data is conveyed via a flag (see d1 para. 0124, 0200, 0237-0238 including table, 0257-0270).
Regarding claim 5 as to the limitation “The UE of Claim 1, wherein the transceiver is configured to receive position and velocity data comprised in the system information at a first periodicity and a second periodicity, respectively”, d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses receiving position and velocity data comprised in the system information at a first periodicity and a second periodicity, respectively (see d1 para. 0261).
Regarding claim 9, as to the limitations “A base station (BS), comprising: a processor configured to:” and “and a transceiver operably connected to the processor, the transceiver configured to:” d1 discloses a system including at least a UE and a BS (see d1 Fig. 3-5) wherein the UE (see d1 Fig. 6 para. 0373) comprises at least a transceiver (see d1 Fig. 6 element 620 para. 0372) and a processor operably connected to the transceiver(see d1 Fig. 6 element 628);  the BS comprises at least a processor (see d1 Fig. 6 element 628) and transceiver (see d1 Fig. 6 element 628) wherein the UE and the BS are configured to execute programming to cause the device to perform a method (see d1 Figs. 3-4) with respect to NTN (see d1 para. 0002);
	as to the limitation “generate system information including: information corresponding to location coordinates for a non-terrestrial network (NTN) gateway” d1 discloses a UE acquiring altitude/ latitude (i.e. location coordinates) generated by BS (see d1 para. 0270);
	as to the limitation “information corresponding to a processing delay between a user equipment (UE) and a base station” d1 discloses UE acquiring information generated by BS reflecting processing delay (see d1 para. 0215-0220);
as to the limitations “and information corresponding to a reference point location; and a transceiver operably connected to the processor, the transceiver configured to: transmit the system information”  “receive a timing advance report based on a timing advance, wherein the timing advance is based on a timing difference between the reference point location and the base station”d1 discloses a UE receiving information generated by the BS reflecting reference point location including (See d1 para. 0273, 0257-0274);  determining a timing advance based on a timing difference between the reference point location and the BS(See d1 para. 0273, 0257-0274); however, d1 does not appear to explicitly disclose receive a timing advance report based on a timing advance. One of ordinary skill in the art at the time of filing, when implementing the method of D1, and seeing a new TA value would need to be transmitted, would subsequently determine a need for a TA report, the skilled person would, in an obvious manner, implement a known TA technique of TA reports. However, d1 does not appear to explicitly disclose “receive a timing advance report based on a timing advance”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to  timing relationship in NR-NTN (see d2 introduction) including transmit a timing advance report based on the determined timing advance (see d2 section 3 proposal 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmitting a timing advance report based on the determined timing advance as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to allow a BS to schedule UL transmission more efficiently (see d2 section 3) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allowing a BS to schedule UL transmission more efficiently, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 10 as to the limitation “The BS of Claim 9, wherein the transceiver is configured to: receive the timing advance report autonomously when a condition is met or when random access is carried out; receive the timing advance report periodically; or receive the timing advance report in response to a command from the BS”, d1 in view of d2 discloses claim 9 as set forth above, d1 in view of d2 also discloses at least one of transmitting the timing advance report autonomously when a condition is met or when random access is carried out; transmit the timing advance report periodically; or transmit the timing advance report in response to a command from the BS (see d2 section 3 proposal 3);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of at least one of transmitting the timing advance report autonomously when a condition is met or when random access is carried out; transmit the timing advance report periodically; or transmit the timing advance report in response to a command from the BS as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to allow a BS to schedule UL transmission more efficiently (see d2 section 3) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allowing a BS to schedule UL transmission more efficiently, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11 as to the limitation “The BS of Claim 9, wherein the transceiver is configured to receive the timing advance report via a radio resource control (RRC) message or via a Medium Access Control (MAC) Control Element (CE)”, d1 in view of d2 discloses claim 9 as set forth above, d1 in view of d2 also discloses transmitting the timing advance report via a radio resource control (RRC) message or via a Medium Access Control (MAC) Control Element (CE)(see d1 para. 0085).
Regarding claim 12 as to the limitation “The BS of Claim 9, wherein the system information includes long-term ephemeris data, wherein a change in the long-term ephemeris data is conveyed via a flag”, d1 in view of d2 discloses claim 9 as set forth above, d1 in view of d2 also discloses long-term ephemeris data, wherein a change in the long-term ephemeris data is conveyed via a flag (see d1 para. 0124, 0200, 0237-0238 including table, 0257-0270).
Regarding claim 13 as to the limitation “The BS of Claim 9, wherein the transceiver is configured to transmit position and velocity data comprised in the system information at a first periodicity and a second periodicity, respectively”, d1 in view of d2 discloses claim 9 as set forth above, d1 in view of d2 also discloses receiving position and velocity data comprised in the system information at a first periodicity and a second periodicity, respectively (see d1 para. 0261).
Regarding claim 17, as to the limitations “A method for operating a user equipment (UE), the method comprising:” d1 discloses a system including at least a UE and a BS (see d1 Fig. 3-5) wherein the UE (see d1 Fig. 6 para. 0373) comprises at least a transceiver (see d1 Fig. 6 element 620 para. 0372) and a processor operably connected to the transceiver(see d1 Fig. 6 element 628) ;  the BS comprises at least a processor (see d1 Fig. 6 element 628) wherein the UE and the BS are configured to execute programming to cause the device to perform a method (see d1 Figs. 3-4) with respect to NTN (see d1 para. 0002);
	as to the limitation “receiving system information including: information corresponding to location coordinates for a non-terrestrial network (NTN) gateway” d1 discloses a UE acquiring altitude/ latitude (i.e. location coordinates) generated by BS (see d1 para. 0270);
	as to the limitation “information corresponding to a processing delay between the UE and a base station (BS)” d1 discloses UE acquiring information generated by BS reflecting processing delay (see d1 para. 0215-0220);
as to the limitations “and information corresponding to a reference point location; determining a timing advance based on a timing difference between the reference point location and the BS; and transmitting a timing advance report based on the determined timing advance” d1 discloses a UE receiving information generated by the BS reflecting reference point location including (See d1 para. 0273, 0257-0274);  determining a timing advance based on a timing difference between the reference point location and the BS(See d1 para. 0273, 0257-0274); however, d1 does not appear to explicitly disclose transmit a timing advance report based on the determined timing advance. One of ordinary skill in the art at the time of filing, when implementing the method of D1, and seeing a new TA value would need to be transmitted, would subsequently determine a need for a TA report, the skilled person would, in an obvious manner, implement a known TA technique of TA reports. However, d1 does not appear to explicitly disclose “transmit a timing advance report based on the determined timing advance ”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to  timing relationship in NR-NTN (see d2 introduction) including transmit a timing advance report based on the determined timing advance (see d2 section 3 proposal 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmitting a timing advance report based on the determined timing advance as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to allow a BS to schedule UL transmission more efficiently (see d2 section 3) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allowing a BS to schedule UL transmission more efficiently, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 18 as to the limitation “The method of Claim 17, further comprising: transmitting the timing advance report autonomously when a condition is met or when random access is carried out; transmitting the timing advance report periodically; or transmitting the timing advance report in response to a command from the BS”, d1 in view of d2 discloses claim 17 as set forth above, d1 in view of d2 also discloses at least one of transmitting the timing advance report autonomously when a condition is met or when random access is carried out; transmit the timing advance report periodically; or transmit the timing advance report in response to a command from the BS (see d2 section 3 proposal 3);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of at least one of transmitting the timing advance report autonomously when a condition is met or when random access is carried out; transmit the timing advance report periodically; or transmit the timing advance report in response to a command from the BS as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to allow a BS to schedule UL transmission more efficiently (see d2 section 3) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allowing a BS to schedule UL transmission more efficiently, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19 as to the limitation “The method of Claim 17, further comprising transmitting the timing advance report via a radio resource control (RRC) message or via a Medium Access Control (MAC) Control Element (CE)”, d1 in view of d2 discloses claim 17 as set forth above, d1 in view of d2 also discloses transmitting the timing advance report via a radio resource control (RRC) message or via a Medium Access Control (MAC) Control Element (CE)(see d1 para. 0085).
Regarding claim 20 as to the limitation “The method of Claim 17, wherein the system information includes long-term ephemeris data, wherein a change in the long-term ephemeris data is conveyed via a flag”, d1 in view of d2 discloses claim 17 as set forth above, d1 in view of d2 also discloses long-term ephemeris data, wherein a change in the long-term ephemeris data is conveyed via a flag (see d1 para. 0124, 0200, 0237-0238 including table, 0257-0270).
Regarding claim 5 as to the limitation “The UE of Claim 1, wherein the transceiver is configured to receive position and velocity data comprised in the system information at a first periodicity and a second periodicity, respectively”, d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses receiving position and velocity data comprised in the system information at a first periodicity and a second periodicity, respectively (see d1 para. 0261).
Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643